Citation Nr: 1601814	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for acute/chronic myeloid leukemia, to include claims for chronic fatigue and muscle pains as secondary to acute/chronic myeloid leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veterans Benefits Management System contains a December 2015 brief from the Veteran's representative.  All other electronic documents, including those found on the Virtual VA paperless claims processing system, are either duplicative of the documents contained in the Veteran's paper claims file or not pertinent to the present appeal.


FINDING OF FACT

On December 17, 2012, and January 8, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal for service connection for acute/chronic myeloid leukemia, to include claims for chronic fatigue and muscle pains as secondary to acute/chronic myeloid leukemia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for acute/chronic myeloid leukemia, to include claims for chronic fatigue and muscle pains as secondary to acute/chronic myeloid leukemia, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In documents dated in December 2012 and January 2016, the Veteran, through his representative, submitted written requests to withdraw his appeal concerning the issue of entitlement to service connection for acute/chronic myeloid leukemia, to include claims for chronic fatigue and muscle pains as secondary to acute/chronic myeloid leukemia.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to service connection for acute/chronic myeloid leukemia.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for acute/chronic myeloid leukemia, to include claims for chronic fatigue and muscle pains as secondary to acute/chronic myeloid leukemia, is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


